DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
           An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a voicemail from Ms. Sonia Goel on Friday, January 22nd, 2021.
          The Examiner has made the following changes to the claims.  Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (
Claims Amendments:
Claims 1, 7, 13-14, 16 and 18 are amended as follows. Claims 2-6, 8-10, 12, 15, 17, 19-20 will remain the same and claim 11 will remain cancelled, as they appear on the claim set submitted on 12/21/2020.
Claim 1. A method for analyzing a plurality of documents, comprising: 
receiving the plurality of documents via a computing device; 
filtering the plurality of documents to produce a subset of the plurality of documents; 

receiving user input from the computing device, the user input based on an identified subject or category; and 
executing instructions stored in memory, wherein execution of the instructions by a processor: 
	reviews the initial control set to determine at least one seed set parameter associated with the identified subject or category, 
automatically codes a first portion of the plurality of documents, based on the initial control set and the at least one seed set parameter associated with the identified subject or category, the automatic coding being performed by a predictive coding system, analyzing the first portion of the plurality of documents by applying an adaptive identification cycle, the adaptive identification cycle being based on at least one of the initial control set, user validation of soft coding of the first portion of the plurality of documents, and a confidence threshold validation, 
automatically codes a second portion of the plurality of documents with the initial control set using the predictive coding system, 
presenting at least one document from the second portion of the plurality of documents to a human reviewer, the at least one document having automated coding from the predictive coding system, 

receiving the hard coding correction to the at least a portion of the automated coding of the at least one document, 
updating the initial control set with the at least one document having the hard coding correction; and 
applying the updated coded control set to additional documents to automatically code the additional documents.

Claim 7. The method according to claim 6, further comprising updating the initial control set with the additional documents that correspond to the hard coding of the plurality of documents to create a new seed set.

Claim 13. The method according to claim 1, wherein generating the initial control set comprises receiving any of a search request or a request for content, the initial control set being selected based on the search request or the request for content.

Claim 14. (Currently Amended) A method for analyzing a plurality of documents, comprising: 
executing instructions stored in memory, wherein execution of the instructions by a processor generates an initial control set of documents based on random sampling of a subset of the plurality of documents on a static basis and on a rolling load basis; 

reviewing the initial control set and the user input to determine at least one seed set parameter associated with the hard coding; 
predictively coding a first portion of the plurality of documents, based on the initial control set and the at least one seed set parameter associated with the identified subject or category, the automatic coding being performed by a predictive coding system, analyzing the first portion of the plurality of documents by applying an adaptive identification cycle, the adaptive identification cycle being based on at least one of the initial control set, user validation of soft coding of the first portion of the plurality of documents, and a confidence threshold validation, 
automatically codes a second portion of the plurality of documents with the initial control set using the predictive coding system, 
presenting at least one document from the second portion of the plurality of documents to a human reviewer, the at least one document having automated coding from the predictive coding system, 
allowing the human reviewer to correct at least a portion of the automated coding by performing a hard coding correction, the hard coding correction comprising changing of the at least a portion of the automated coding from a first coding to a second coding, 
receiving the hard coding correction to the at least a portion of the automated coding of the at least one document, 
updating the initial control set with the at least one document having the hard coding correction; and 

Claim 16. The method according to claim 14, wherein applying confidence threshold validation testing comprises: setting a size of a quality control (QC) sample set at a size of the initial control set, creating the QC sample set by random sampling from unreviewed documents, and reviewing the QC sample set.
Claim 18. The method according to claim 14, further comprising: predictively coding the additional documents; and adding the additional documents that have been predictively coded to the initial control set.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 14 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
“reviews the initial control set to determine at least one seed set parameter associated with the identified subject or category, 
automatically codes a first portion of the plurality of documents, based on the initial control set and the at least one seed set parameter associated with the identified subject or category, the automatic coding being performed by a predictive coding system, 
analyzing the first portion of the plurality of documents by applying an adaptive identification cycle, the adaptive identification cycle being based on at least one of the initial control set, user validation of soft coding of the first portion of the plurality of documents, and a confidence threshold validation, 
automatically codes a second portion of the plurality of documents with the initial control set using the predictive coding system”.
Claim 14:
“reviewing the initial control set and the user input to determine at least one seed set parameter associated with the hard coding; 
predictively coding a first portion of the plurality of documents, based on the initial control set and the at least one seed set parameter associated with the identified subject or category, the automatic coding being performed by a predictive coding system, 
analyzing the first portion of the plurality of documents by applying an adaptive identification cycle, the adaptive identification cycle being based on at least one of the initial control set, user validation of soft coding of the first portion of the plurality of documents, and a confidence threshold validation, 
automatically codes a second portion of the plurality of documents with the initial control set using the predictive coding system”.
The closest prior art of record, Davis et al (US Patent 7,089,238), teaches an initial set of documents for creating a training for automatic classification of incoming documents and incrementally updating the accuracy provided by documents in the training set.
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 1 and 14 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2-10, 12-13, 15-20 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126